DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is based on and claims priority under 35 U.S.C. §119 to Korean Patent Application No. 10-2018-0119641, filed on October 8, 2018 in the Korean Intellectual Property Office, the disclosure of which is incorporated by reference in its entirety.
Election/Restrictions response
In response to the restriction requirement, the Applicant elects to prosecute, without traverse, the claims drawn to Group I (Claims 1-9, 11-20 and 22) and withdraw the claims drawn to Group 2 (Claims 10 and 21). Therefore, 
Claims 1-9, 11-20 and 22 are pending and being considered.
Claims 1, 11, 12 and 22 are independent.
Claims 1-9, 11-20 and 22 are rejected.
Applicant also reserves the right to file one or more continuing applications directed to the subject matier contained in the non-elected claims.
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract recites phrases/phraseology, such as “A multi device system includes: a token configured to…; and a user terminal configured to: …” which should be avoided.  Correction is required.  See MPEP § 608.01(b).

Specification
The disclosure, filed on 09/04/2019, is objected to because of the following informalities: paragraph numbers of the disclosure are missing. Examiner suggests to amend and resubmit the disclosure, by adding the paragraph numbers in beginning of the paragraphs to overcome this objection.

Claim Objections
Claim(s) 1, 11 and 22 are objected to because of the following informalities:  
Claim 1 (Line 7) recites “control the electronic device to which the access rights is given…”, which should read as “control the electronic device to which the access rights are given…”.
Claim 11 (Lines 6-9) recites “… the access rights is given to the electronic device”, which should read as “… the access rights are given to the electronic device”.
Claim 22 (Lines 5 and 8) recites “… the access rights is given to the electronic device”, which should read as “… the access rights are given to the electronic device”.
Claims 2-9 are likewise objected since they depend on and/or carries the deficiencies of the parent claims.
Appropriate correction is required.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a token configured to give access rights related to a user’s emotional information to an electronic device” in claims 1 and 11.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In the claims 1 and 11, examiner finds that the limitation “a token configured to give access rights related to a user’s emotional information to an electronic device”, as described, in Figs. 1 and 3 and specification Page 11 (lines 11-24), relates to an embodiment of a hardware token that is configured to give access rights related to a user’s emotional information to an electronic device, and as disclosed in the below cited prior art Timothy (PDF Page 5 (3rd-to-the- last paragraph)), wherein the portable token device 10 might grant different levels of access rights to the various remote apparatuses (i.e., electronic devices) according to different types of user information held on the portable token device 10. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 11-14, 16-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 9,874,862 B1), hereinafter (Lee), in view of Timothy James Wilson (GB 2427055 A), hereinafter (Timothy).

Regarding claim 1, Lee teaches a multi device system comprising (Lee, Fig. 7 and Col. 9 (lines 32-37), discloses a system 700 that includes a bio-signal measuring device 701 (hereinafter, a user terminal), a bio-signal analyzing device 710 (hereinafter, a token) and an external device 720 (hereinafter, an electronic device)): 
5a user terminal configured to (Lee, Fig. 7, discloses a device 701 (or bio-signal monitoring device 110 (i.e., a user terminal), as depicted in Fig. 1)): 
obtain the user's emotional information (Lee, Fig. 7 and Col. 9 (lines 38-39), discloses that the device 701 is configured to measure a bio-signal of a user, and as disclosed in Col. 5 (lines 11-13), wherein the emotion state of the user is estimated from a bio-signal of the user), 
transmit the user's emotional information to the token (Lee, Fig. 7 and Col. 9 (lines 38-39), discloses that the device 701 is configured to transmit the measured bio-signal to the bio-signal analyzing device 710), and 
control the electronic device Lee, Col. 10 (lines 1-3), discloses to control the external device 720 to perform an additional function corresponding to a pre-determined emotion state, or as disclosed in Col. 5 (lines28-39), wherein the bio-signal monitoring device 110 controls the external device 120 in response to the emotion event analyzed from the bio-signal of the user. Here, the external device 120 includes a device to perform an additional function in response to the emotion state of the user. For example, when the external device 120 is a device that plays back music, the external device 120 is controlled to adjust a volume or select a predetermined song based on the emotion state of the user. Also, when the external device 120 is a lighting device, the external device 120 is controlled to adjust the intensity of irradiation based on the emotion state of the user).  
Lee, as described above, teaches a user’s terminal that is configured to control the electronic device to perform a function corresponding to the user's emotional 10information, but fails to teach the electronic device to which the access rights is given through the token but Timothy teaches (PDF Page 5 (3rd-to-the- last paragraph), discloses that the various remote apparatuses (hereinafter, electronic devices) might be granted different levels of access rights to different types of information held on the portable token device 10).
a token configured to give access rights related to a user's emotional information to an electronic device (Timothy, PDF Page 5 (3rd-to-the- last paragraph), discloses that the various remote apparatuses (hereinafter, electronic devices) might be granted different levels of access rights to different types of information held on the portable token device 10); and 
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Timothy’ into the teachings of ‘Lee’, with a motivation to give access rights to an electronic device through a token, as taught by Timothy, in order for an apparatus (i.e., electronic device) to perform a function in dependence on the information communicated from the portable token device, such as the function comprises providing a service to the device holder in response to the communicated information; Timothy, PDF Page 4.

Regarding claim 2, Lee as modified by Timothy teaches the multi device system according to claim 1, wherein Lee further teaches the user terminal is configured to: collect a user's bio-signal using a bio-signal sensor included in the user terminal, 15and obtain the user's emotional information based on the user's bio-signal (Lee, Col. 4 (lines 65-67) and Col. 5 (lines 1-7), discloses that the bio-signal monitoring device 110 measures a bio-signal from the user. The bio-signal monitoring device 110 uses the measured bio-signal to analyze an emotion event of the user. The bio-signal monitoring device110 analyzes an emotion state of the user from the emotion event. Although the bio-signal monitoring device110 is illustrated as a wearable device in FIG. 1, it is only an example and any type of electronic device capable of measuring and analyzing a bio-signal may be used for the bio-signal monitoring device 110, and ad disclosed in Fig. 10 and Col. 11 (lines 7-18), bio-signal monitoring device 1000 includes a variety of sensors configured to measure a bio-signal.).  

Regarding claim 254, Lee as modified by Timothy teaches the multi device system according to claim 2, wherein Lee further teaches the user terminal is configured to classify a user's emotion according to a reference corresponding to the user's bio-signal and to obtain the user's emotional information based on the classification result (Lee, Col. 4 (lines 43-51), discloses that a variety of classification systems may be applied to classify the emotion state of the user.  For example, the emotion state is classified based on whether the user is in a positive or negative emotion state, and an irritation level of the user. For example, the emotion state is classified into anger, tedium, joy, grief, and stress, and as disclosed in Col. 5 (lines 11-13), wherein the emotion state of the user is estimated from a bio-signal of the user).  

Regarding claim 305, Lee as modified by Timothy teaches the multi device system according to claim 2, wherein Lee further teaches the token is configured to:  DB1/ 104842316.121transmit the user's emotional information to the electronic device, extract feature information of the electronic device, and transmit the feature information to the user terminal, and wherein the user terminal is configured to generate feedback information 5corresponding to the user's emotional information by reflecting the feature information of the electronic device (Lee, Col. 9 (lines 46-67) and Col. 10 (lines 1-3), discloses that the command generator 713 (of the bio-signal analyzing device 710) generates a control command for controlling at least one of the bio-signal analyzing device 710 and the external device 720 in response to the emotion event. As another example, when the external device 720 provides an additional function (i.e., feature information), the command generator 713 may generate a control command for controlling the external device 720 to perform an additional function corresponding to a predetermined emotion state).  

Regarding claim 6, Lee as modified by Timothy teaches the multi device system according to claim 5, wherein Lee further teaches the user terminal is configured to: 10communicate with an external server to further collect user's situation information including at least one of current location, current time, weather, or user schedule information, and generate the feedback information by reflecting the user's situation information (Lee, Col. 6 (lines 48-54), discloses that the command generator 222 generates a control command in response to a result of analyzing the emotion event. The result of analyzing the emotion event may include a time and a location at which the emotion event has occurred, and an emotion state of the user. The control command refers to a command for controlling at least one of the bio-signal monitoring device 200 and/or an external device, and as disclosed in Col. 8 (lines 47-51), wherein the location information measurer measures the location information through a GPS).  

Regarding claim 157, Lee as modified by Timothy the multi device system according to claim 5, wherein Lee further teaches the feedback information comprises at least one of function information of the electronic device corresponding to the user's emotional information or an emotional expression image corresponding to the user's emotional information (Lee, Col. 9 (lines 65-67) and Col. 10 (lines 1-3), discloses that when the external device 720 provides an additional function (i.e., feature information), the command generator 713 may generate a control command for controlling the external device 720 to perform an additional function corresponding to a predetermined emotion state, or see also Col. 7 (lines 35-45), discloses that the communicator 330 transmits event information associated with the emotion event to the external device. The event information associated with the emotion event may include image information, sound information, emotion information, and bio-information corresponding to an emotion event).  

Regarding claim 208, Lee as modified by Timothy teaches the multi device system according to claim 7, wherein Lee further teaches the user terminal is configured to generate a control signal for performing a specific function, and to transmit the control signal to the electronic device when the specific function among the function information of the electronic device is selected by the user (Lee, Col. 5 (lines 28-39), discloses that the bio-signal monitoring device 110 controls the external device 120 in response to the emotion event analyzed from the bio-signal of the user. Here, the external device 120 includes a device to perform an additional function in response to the emotion state of the user. For example, when the external device 120 is a device that plays back music, the external device 120 is controlled to adjust a volume or select a predetermined song based on the emotion state of the user. Also, when the external device 120 is a lighting device, the external device 120 is controlled to adjust the intensity of irradiation based on the emotion state of the user).  

Regarding claim 10, (withdrawn).  

Regarding claim 11, Lee teaches a multi device system comprising (Lee, Fig. 7 and Col. 9 (lines 32-37), discloses a system 700 that includes a bio-signal measuring device 701 (hereinafter, a user terminal), a bio-signal analyzing device 710 (hereinafter, a token) and an external device 720 (hereinafter, an electronic device)): 
a user terminal configured to (Lee, Fig. 7, discloses a device 701 (or bio-signal monitoring device 110 (i.e., a user terminal), as depicted in Fig. 1)): 15obtain the user's emotional information (Lee, Fig. 7 and Col. 9 (lines 38-39), discloses that the device 701 is configured to measure a bio-signal of a user, and as disclosed in Col. 5 (lines 11-13), wherein the emotion state of the user is estimated from a bio-signal of the user), 
20control the electronic device to perform a function corresponding to the user's emotional information (Lee, Col. 10 (lines 1-3), discloses to control the external device 720 to perform an additional function corresponding to a pre-determined emotion state, or as disclosed in Col. 5 (lines28-39), wherein the bio-signal monitoring device 110 controls the external device 120 in response to the emotion event analyzed from the bio-signal of the user. Here, the external device 120 includes a device to perform an additional function in response to the emotion state of the user. For example, when the external device 120 is a device that plays back music, the external device 120 is controlled to adjust a volume or select a predetermined song based on the emotion state of the user. Also, when the external device 120 is a lighting device, the external device 120 is controlled to adjust the intensity of irradiation based on the emotion state of the user).  
Lee fails to explicitly disclose but Timothy teaches a token configured to give access rights related to a user's emotional information to an electronic device (Timothy, PDF Page 5 (3rd-to-the- last paragraph), discloses that the various remote apparatuses (hereinafter, electronic devices) might be granted different levels of access rights to different types of information held on the portable token device 10); and 
communicate with the token to confirm a state that the access rights is given to the electronic device (Timothy, PDF Page 3 (1st paragraph), discloses means for communicating with a remote apparatus using local area wireless transmission to establish sufficient information to determine the access rights of the apparatus from the access control information), 
transmit the user's emotional information to the electronic device when the access rights is given to the electronic device (Timothy, PDF Page 3 (4th paragraph), discloses that the information may be communicated to the remote apparatus only after the access rights have been determined), and  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Timothy’ into the teachings of ‘Lee’, with a motivation to transmit the user's emotional information to the electronic device when the access rights is given to the electronic device, as taught by Timothy, in order for an apparatus (i.e., electronic device) to perform a function in dependence on the information communicated from the portable token device, such as the function comprises providing a service to the device holder in response to the communicated information; Timothy, PDF Page 4.

Regarding claim 12, Lee teaches a method of controlling a multi device system comprising: connecting a token, a user terminal and an electronic device (Lee, Fig. 7 and Col. 9 (lines 32-37), discloses a system 700 that includes a bio-signal measuring device 701 (hereinafter, a user terminal), a bio-signal analyzing device 710 (hereinafter, a token) and an external device 720 (hereinafter, an electronic device)), and 
obtaining the user's emotional information using the user terminal (Lee, Fig. 7 and Col. 9 (lines 38-39), discloses that the device 701 is configured to measure a bio-signal of a user, and as disclosed in Col. 5 (lines 11-13), wherein the emotion state of the user is estimated from a bio-signal of the user), and 
transmitting, by the user terminal, the user's emotional information to the token (Lee, Fig. 7 and Col. 9 (lines 38-39), discloses that the device 701 is configured to transmit the measured bio-signal to the bio-signal analyzing device 710); and 
controlling, by the user terminal, the electronic device to perform a function 30corresponding to the user's emotional information by transmitting a control signal to the electronic device (Lee, Col. 10 (lines 1-3), discloses to control the external device 720 to perform an additional function corresponding to a pre-determined emotion state, or as disclosed in Col. 5 (lines28-39), wherein the bio-signal monitoring device 110 controls the external device 120 in response to the emotion event analyzed from the bio-signal of the user. Here, the external device 120 includes a device to perform an additional function in response to the emotion state of the user. For example, when the external device 120 is a device that plays back music, the external device 120 is controlled to adjust a volume or select a predetermined song based on the emotion state of the user. Also, when the external device 120 is a lighting device, the external device 120 is controlled to adjust the intensity of irradiation based on the emotion state of the user).  
Lee fails to explicitly disclose but Timothy teaches receiving 25access rights to a user's emotional information from the token (Timothy, PDF Page 3 (1st paragraph), discloses means for communicating with a remote apparatus (hereinafter, an electronic device) using local area wireless transmission to establish sufficient information to determine the access rights of the apparatus from the access control information, and as disclosed in PDF Page 5 (3rd-to-the- last paragraph), wherein the various remote apparatuses (hereinafter, electronic devices) might be granted different levels of access rights to different types of information held on the portable token device 10); 
providing, by the token, the access rights to the electronic device (Timothy, PDF Page 5 (3rd-to-the- last paragraph), discloses that the various remote apparatuses (hereinafter, electronic devices) might be granted different levels of access rights to different types of information held on the portable token device 10); 
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Timothy’ into the teachings of ‘Lee’, with a motivation to provide access rights to an electronic device through a token, as taught by Timothy, in order for an apparatus (i.e., electronic device) to perform a function in dependence on the information communicated from the portable token device, such as the function comprises providing a service to the device holder in response to the communicated information; Timothy, PDF Page 4.

Regarding claim 13, the claim is drawn to the method corresponding to the system claimed in claim 2. Therefore, the rejection(s) set forth above with respect to the system claim 2 is equally applicable to the claim 13 of the method.

Regarding claim 14, Lee as modified by Timothy teaches the method according to claim 12, wherein Lee further teaches the transmitting the user's emotional information further comprises: transmitting the user's emotional information to the electronic device when a connection completion signal between the token and the electronic device is received 10at the user terminal (Lee, Col. 7 (lines 35-45), discloses that the communicator 330 transmits event information associated with the emotion event to the external device. The event information associated with the emotion event may include image information, sound information, emotion information, and bio-information corresponding to an emotion event, and as disclosed in Col. 8 (lines 1-8), wherein the command generator 322 generates a control command for controlling the communicator 330 to provide event information to the external device in response to a connection request of the external device to the event information. For example, the command generator 322 provides event information to the external device in response to an authenticated connection request, that is, when the connection request is authenticated).  

Regarding claims 16-20, the claims are drawn to the method corresponding to the system claimed in claims 4-8, respectively. Therefore, the rejection(s) set forth above with respect to the system claims 4-8 is equally applicable to the claims 16-20 of the method, respectively.

Regarding claim 21, (withdrawn). 

Regarding claim 22, Lee teaches a method of controlling a multi device system comprising (Lee, Fig. 7 and Col. 9 (lines 32-37), discloses a system 700 that includes a bio-signal measuring device 701 (hereinafter, a user terminal), a bio-signal analyzing device 710 (hereinafter, a token) and an external device 720 (hereinafter, an electronic device)):  
obtaining, by the user terminal, the user's emotional information (Lee, Fig. 7 and Col. 9 (lines 38-39), discloses that the device 701 is configured to measure a bio-signal of a user, and as disclosed in Col. 5 (lines 11-13), wherein the emotion state of the user is estimated from a bio-signal of the user); 
5controlling, by the user terminal, the electronic device to perform a function corresponding to the user's emotional information (Lee, Col. 10 (lines 1-3), discloses to control the external device 720 to perform an additional function corresponding to a pre-determined emotion state, or as disclosed in Col. 5 (lines28-39), wherein the bio-signal monitoring device 110 controls the external device 120 in response to the emotion event analyzed from the bio-signal of the user. Here, the external device 120 includes a device to perform an additional function in response to the emotion state of the user. For example, when the external device 120 is a device that plays back music, the external device 120 is controlled to adjust a volume or select a predetermined song based on the emotion state of the user. Also, when the external device 120 is a lighting device, the external device 120 is controlled to adjust the intensity of irradiation based on the emotion state of the user).
Lee fails to explicitly disclose but Timothy teaches 30providing, by a token, access rights related to a user's emotional information to an electronic device (Timothy, PDF Page 5 (3rd-to-the- last paragraph), discloses that the various remote apparatuses (hereinafter, electronic devices) might be granted different levels of access rights to different types of information held on the portable token device 10); 
communicating with the token, by a user terminal, to confirm a state that the DB1/ 104842316.125access rights is given to the electronic device (Timothy, PDF Page 3 (1st paragraph), discloses means for communicating with a remote apparatus using local area wireless transmission to establish sufficient information to determine the access rights of the apparatus from the access control information); 
transmitting, by the user terminal, the user's emotional information to the electronic device when the access rights is given to the electronic device (Timothy, PDF Page 3 (4th paragraph), discloses that the information may be communicated to the remote apparatus only after the access rights have been determined); and
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Timothy’ into the teachings of ‘Lee’, with a motivation to transmit the user's emotional information to the electronic device when the access rights is given to the electronic device, as taught by Timothy, in order for an apparatus (i.e., electronic device) to perform a function in dependence on the information communicated from the portable token device, such as the function comprises providing a service to the device holder in response to the communicated information; Timothy, PDF Page 4.
  
Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 9,874,862 B1), hereinafter (Lee), in view of Timothy James Wilson (GB 2427055 A), hereinafter (Timothy), and further in view of JIANG, Chong-ke (CN 104917869 A), hereinafter (Jiang).

Regarding claim 3, Lee as modified by Timothy teaches the multi device system according to claim 2, wherein Lee teaches the user terminal is further configured to: 20obtain the user's emotional information based on at least one of the user's bio-signal, the facial expression data of the user, or the gesture data of the user (Lee, Col. 5 (lines 11-13), discloses that an emotion state of user is estimated from a bio-signal of the user).  
Lee, in Col. 9 (lines 25-31), discloses a bio-signal monitoring device that is configured to record/capture an image of the user and an image around the user but Lee as modified by Timothy fails to teach the limitation wherein the user terminal is further configured to: further collect at least one of facial expression data of the user or gesture data of the user using a camera included in the user terminal, but Jiang teaches (PDF Page 5 (3rd paragraph), discloses that the emotion detecting unit 210 can performs expression recognition through the user face image photographed by the camera unit 130. According to an exemplary embodiment of the present invention, specific input (e.g., phone book is opened, opening an instant messaging tool, etc.) may be capturing an image according to the control command to start the camera unit input by the user 130, or in response to a user automatically triggers the camera unit130 captures an image). 
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Jiang’ into the teachings of ‘Lee’ as modified by ‘Timothy’, with a motivation to collect at least one of facial expression data of the user or gesture data of the user using a camera included in the user terminal, as taught by Jiang, in order to determine an emotional information of the user; Jiang, PDF Page 5 (3rd paragraph).

Regarding claim 15, the claim is drawn to the method corresponding to the system claimed in claim 3. Therefore, the rejection(s) set forth above with respect to the system claim 3 is equally applicable to the claim 15 of the method.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 9,874,862 B1), hereinafter (Lee), in view of Timothy James Wilson (GB 2427055 A), hereinafter (Timothy), and further in view of HATO, Jumpei (CN 106463001 A), hereinafter (HATO).

Regarding claim 259, Lee as modified by Timothy teaches the multi device system according to claim 1, wherein Lee as modified by Timothy fails to disclose but HATO teaches the user terminal is configured to: obtain an image of a space including the token and the electronic device (HATO, PDF Page 4 (2nd paragraph), discloses a  photographic image acquisition part 110 that acquires photographic image 191 shown in FIG. 3), and output an augmented reality image by overlapping feedback information with the image (HATO, PDF Page 4 (4th and 6th paragraph), discloses an overlay information acquiring part 120 that acquires the photographic image 191 overlapping the information 192, and further discloses an AR image generation unit 140 that generates the AR image 194).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘HATO’ into the teachings of ‘Lee’ as modified by ‘Timothy’, with a motivation to output an augmented reality image by overlapping feedback information with the image, as taught by HATO, in order to enhance the AR based information processing; HATO, Abstract.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI CHEEMA, whose contact number is 571-272-1239. The examiner can normally be reached on Monday-Friday: 8:00AM – 4:00PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI CHEEMA/
Examiner, Art Unit 2496

/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496